260 S.C. 12 (1973)
193 S.E.2d 808
In the Matter of Harley WOOTEN, Respondent.
19542
Supreme Court of South Carolina.
January 3, 1973.
Messrs. Daniel R. McLeod, Atty. Gen., and John P. Wilson, Asst. Atty. Gen., of Columbia, for Complaint.
January 3, 1973.
Per Curiam:
The Board of Commissioners on Grievances and Discipline has, after an evidentiary hearing, found the respondent, Harley Wooten, an attorney of Greenville, South Carolina, guilty of professional misconduct and recommended that he be indefinitely suspended from the practice of law in this State. The matter is now before the Court pursuant to a rule directed to respondent to show cause why the findings *13 of the Board should not be confirmed and such disciplinary order issued as the Court may deem appropriate. Respondent has made no return to the rule so issued.
It appears from a letter written by respondent to the Board that he has a problem of alcoholism and that he is not presently practicing law. In any event, the record sustains the findings of the Board that respondent has accepted monies from clients and failed to carry out his professional responsibilities incident thereto. Whether due to alcoholism or other causes, these incidents show such professional misconduct on the part of respondent as to justify the recommendation of the Board that he be indefinitely suspended from the practice of law.
It is, therefore, ordered that Harley Wooten be, and he is, hereby indefinitely suspended from the practice of law in this State, and that he forthwith surrender to the Clerk of this Court the certificate to practice heretofore issued to him.